Citation Nr: 0902562	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-44 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from January 1985 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current lumbar strain was not incurred in 
or aggravated by active service.

3.  The veteran's current knee disability was not incurred in 
or aggravated by active service.



CONCLUSIONS OF LAW

1.  Lumbar strain was not incurred during active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).

2.  Bilateral knee disability was not incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2002 and in November 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for either a low 
back or bilateral knee disability.  Thus, any failure to 
notify and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the veteran's claims of service connection for back 
and bilateral knee disabilities are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided a VA examination which 
addresses the contended causal relationship between active 
service and his current back and bilateral knee disabilities.  
In summary, VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that he incurred back and bilateral knee 
disabilities as a result of a parachute jump during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that, at his 
enlistment physical examination in December 1984, the veteran 
denied any relevant medical history.  Clinical evaluation was 
normal.  On periodic physical examination in May 1986, the 
veteran's medical history and clinical evaluation were 
unchanged.  

On outpatient treatment in December 1987, the veteran 
complained of 3 days of left knee pain which worsened on 
walking up and down stairs and was accompanied by locking, 
popping, and giving way.  Objective examination of the left 
knee showed effusion, stable ligaments, a full range of 
motion, and positive patellar grind.  The assessment was 
retropatellar pain syndrome.

In February 1988, the veteran complained of left knee pain.  
He denied any left knee trauma in the past 72 hours.  
Objective examination showed pain in the left hamstring.  The 
assessment was left hamstring pain.

In March 1988, the veteran complained that his left knee pain 
was unchanged and radiated up into his left thigh.  Objective 
examination of the left knee showed mild distress, no 
swelling, redness, or deformities, and a normal gait.  The 
assessment was pain in the left hamstring (retropatellar pain 
syndrome).

On periodic physical examination in April 1988, clinical 
evaluation of the veteran's back and knees was normal.  

On outpatient treatment in December 1988, the veteran 
complained of a back injury which radiated into his knees and 
legs.  He denied any prior back problems "and says it hurts 
no matter what he does."  Objective examination of the back 
showed a full range of motion, slight paraspinous muscle 
spasm, and negative straight leg raising.  The assessment was 
lumbosacral strain.

On periodic physical examination at the time of a Medical 
Evaluation Board in August 1989, clinical evaluation of the 
veteran's back and knees was normal.

The veteran's DD Form 214 shows that his awards included the 
Ranger tab and the Combat Infantry Badge.  The veteran's 
military education included the Airborne Course and the 
Airborne Leadership Course.  His military occupational 
specialty (MOS) was heavy anti-armor weapons infantryman.

The post-service medical evidence shows that, on VA x-rays of 
the knees in December 2002, there were degenerative changes 
in all compartments, particularly lateral and patellofemoral, 
with slight bilateral varus deformity on the standing view, 
worse on the right side, and a probable small effusion in the 
right knee but no fractures or dislocation.  VA x-rays of the 
lumbosacral spine taken in December 2002 showed a small 
anterior compression fracture of L2, normal spaces and 
posterior alignment, and minimal degenerative changes in the 
posterior facts at L4 and L5.

VA magnetic resonance imaging (MRI) scan taken in March 2004 
showed mild loss of vertebral body height at L2 with signal 
changes "which could be sequelae of old mild fracture" and 
no focal disc abnormality.

In a November 2003 statement, the veteran contended that he 
hurt his back in a parachute jump during active service in 
1989, was put on a physical profile for a back injury, and 
also had a physical profile during active service for his 
knees.  He reported that, after x-rays were taken of his 
back, his primary care physician informed him "that there 
was evidence of an old fracture from a parachute jump."

On VA examination in December 2003, the veteran complained of 
back pain and knee pain, weakness, stiffness, swelling, heat, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He reported flare-ups which reduced his 
functional impairment by an additional 5%.  He wore an 
elastic knee brace at times although not at this examination.  
He did not use a cane or corrective shoes.  He denied any 
surgery, subluxation, or constitutional symptoms.  He was 
employed as a welder.  Physical examination of the knees 
showed motion stopped when pain began, slight evidence of 
painful motion, no edema, effusion, instability, weakness, 
tenderness, redness, or heat, some abnormal movement, some 
guarding of movement, a good gait, and no unusual shoe wear 
pattern.  Range of motion testing of the knees showed flexion 
on the left to 120 degrees and flexion on the right to 
124 degrees with normal being 140 degrees.  Extension on the 
left was to 0 degrees and on the right to -2 degrees with 
0 degrees being normal.  There was good stability in both 
knees.  Physical examination of the back showed very slight 
objective evidence of painful motion, no spasm, weakness, or 
tenderness, the veteran wore a back brace "that looks brand 
new," a postural abnormality in forward flexion to 
8 degrees, good back musculature, no scars, and active and 
equal deep tendon reflexes.  Range of motion testing of the 
back showed flexion to the right of 22 degrees and flexion to 
the left of 19 degrees with normal being 50 degrees, forward 
flexion to 80 degrees with normal being 90 degrees, and 
backward extension to 22 degrees with normal being 
30 degrees.  X-rays of the knees showed no acute fracture or 
other significant bone or joint abnormalities.  X-rays of the 
lumbosacral spine "suggested" a mild compression deformity 
of the L2 vertebral body with the remainder of the vertebral 
body heights and intervertebral disc spaces preserved, minor 
facet arthropathy, and no other significant osseous 
abnormalities.  The diagnoses were arthralgia of both knees 
with slight loss of function due to pain and arthralgia of 
the lumbosacral spine with slight loss of function due to 
pain.

On VA outpatient treatment in December 2003, the veteran 
complained of chronic back pain.  The VA examiner noted that 
there were mild degenerative changes on lumbosacral films and 
an old compression fracture at L2.  The veteran was employed 
as a welder.  He used a back brace and reported that his back 
ached "all the time."  His back pain radiated in to his 
right buttock and also resulted in right knee pain.  Physical 
examination showed bilateral straight leg raising at 
30 degrees, and no clubbing, cyanosis, or edema.  The 
assessment was constant back pain, rule-out degenerative disc 
disease, and degenerative joint disease.

In a July 2004 statement, the veteran contended that he had 
lost 1 inch in height during active due to "spine 
compaction" from repeated parachute jumps.  He reported that 
x-rays showed an "old spine fracture with scar tissue and 
arthritis."  

On VA outpatient treatment in August 2005, the veteran's 
complaints included bilateral knee pain and chronic low back 
pain.  He reported serving as a paratrooper with "numerous 
jumps from airplanes" in 1989.  Objective examination showed 
mild paracervical and paralumbar spinal area tenderness, no 
crepitus, clubbing, cyanosis, edema, effusion, tenderness, 
warmth, or synovitis.  VA MRI scan in March 2004 showed mild 
loss of vertebral body height at L2 with signal changes which 
could be sequelae of old mild fracture and no focal disc 
abnormality.  An MRI of the cervical spine showed moderate 
left C3 through C7 disc bulging and osteophytes with moderate 
to severe C3 thorough C6 and moderate bilateral C6-7 
foraminal narrowing.  The assessment included chronic low 
back pain with focal disc bulge at L4-5.

Private treatment records from Parker Chiropractic Clinic 
show that the veteran was treated on an outpatient basis in 
2005 for complaints of lumbosacral pain

In an undated statement received by the RO on January 23, 
2008, the veteran's ex-wife stated that, in 1989, after 
performing a routine parachute jump, he injured his back.  
"His injury was dismissed as a pulled muscle or a sprain and 
he was put on light duty."  At that time, the veteran's ex-
wife stated that she witnessed the veteran "in a great deal 
of pain and felt that the injury was more serious than what 
had been diagnosed."

On VA examination in February 2008, the veteran complained of 
back and bilateral knee pain.  "He does not need or use any 
type of assistive device."  The VA examiner reviewed the 
veteran's claims file, including his service medical records 
and post-service VA treatment records.  The veteran reported 
that his back pain began in 1988.  The VA examiner noted 
that, other than a December 1988 diagnosis of lumbosacral 
strain, "there is no other mention of back pain in this 
man's service medical records, and specifically no record of 
anything that would produce an impact type of injury."  The 
veteran denied any history of back injury as a result of in-
service parachute jumps.  "He really is unable to give me a 
pattern of flare ups of pain, though he says they did 
occur."  The VA examiner noted that the veteran had been an 
iron worker "for most of his life" after service 
separation.  "This involves walking over very rough uneven 
ground on a construction site, climbing iron, doing various 
types of welding, carrying a heavy tool belt on his waist, 
and doing very strenuous work and [the veteran] says that he 
has done this type of work most of his life."  The VA 
examiner also noted that the veteran "not uncommonly walks 
at least one and a half to two miles a day on the 
construction site, over rough and unpredictable terrain, and 
does heavy work as an iron worker.  The problems with his 
back and knees do not appear to have significantly impacted 
his employment activities."  Physical examination showed he 
got in and out of the chair with minimal difficulty and got 
on and off of the examination table "with much in the way of 
complaints of pain with each and every single move.  It is my 
belief from observing this man during the examining process 
that I did not get a full effort on his range of motion 
exercises at least and numerous spurious signs were noted."  
Examination of the lumbar spine showed mild loss of normal 
lumbar lordosis, no spasm or tenderness "except that 
everywhere you touch this man he complains of tenderness and 
pain," and no detectable paraspinal muscle spasm in either 
paraspinal muscle group.  Range of motion testing of the back 
"he claims" is 20 degrees of extension, 45 degrees of 
flexion, 20 degrees of lateral bending to either side, and 
20 degrees rotation to either side.  

He complains of severe pain on each and 
every move that I have asked him to make.  
In the sitting position, he complains of 
straight leg raising pain even with the 
toes pointed downward and, in fact, with 
him lying in a neutral position, pointing 
his toes sharply downward, he claims 
severe pain radiating up his legs into 
his lower back.  While sitting in the 
normal position, with hips and knees at 
90 degrees, both dorsiflexion of the foot 
and plantar flexion of the foot he claims 
causes severe pain to shoot up both legs 
and into his lower back.  

Reflexes were brisk and symmetric.  Motor and sensory 
function was entirely normal.  "I can coax him into heel and 
toe walking but he complains of severe pain in his back when 
he attempts to do either of these maneuvers."  Physical 
examination of both knees "is similarly accompanied by 
severe complaints of pain," no effusion in either knee, a 
range of motion from 0 to 130 degrees, stable and intact 
ligaments, no patellar signs, complaints of "severe pain 
radiating into his back" when flexing both hip and knee to 
90 degrees and flexing the knees "to a bit beyond" 
90 degrees.  Following repetitive use, there was no further 
loss of motion due to pain, weakness, fatigue, or 
incoordination.  The VA examiner stated that there was 
"insufficient evidence to warrant an acute diagnoses of the 
knees."  He opined that it was extremely unlikely that the 
veteran's in-service complaints of back and knee pain 
"suggest any kind of causal relationship" to his current 
complaints.  "There is simply no evidence in his service 
medical records that would link those [two] minor conditions 
to his present day complaints of severe back and knee pain."  
The veteran's mild L2 compression "is certainly not 
inconsistent with his many years of working as an iron 
worker, which often times involves falls and other types of 
strenuous activity that could easily produce the minimal 
amount of compression that he has and the minimal amount of 
degenerative change in his facet joints."  The VA examiner 
concluded that it was "extremely important" to note that 
there was an "almost total lack of any type of history of 
reference in his service medical records which would 
support" the current diagnoses.  The diagnoses were lumbar 
strain and hamstring strain.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for low 
back and bilateral knee disabilities.  The veteran's service 
medical records show that he was treated for retropatellar 
pain syndrome and left hamstring pain in March and April 1988 
and for lumbosacral strain following a reported back injury 
in December 1988.  These in-service complaints appear to have 
resolved with treatment, as subsequent clinical evaluation of 
the veteran's back and knees in August 1989 was normal.  The 
Board notes that the veteran completed airborne training, 
received the Combat Infantryman Badge, and was an heavy anti-
armor weapons infantryman; thus, his report of multiple in-
service parachute jumps seems consistent with the 
circumstances of his active service.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Despite the veteran's 
repeated assertions to the contrary, however, there is no 
evidence in his service medical records that he was put on a 
temporary physical profile following multiple parachute jumps 
in 1989.  

The veteran has been treated since service separation for 
back and knee complaints; none of his post-service treating 
physicians have related either of these complaints to active 
service, however.  As the VA examiner noted in February 2008, 
although the veteran was treated for lumbosacral strain 
during active service in December 1988, he denied any history 
of back injury as a result of in-service parachute jumps.  
The veteran also reported employment since active service as 
an iron worker which involved "walking over very rough 
uneven ground on a construction site, climbing iron, doing 
various types of welding, carrying a heavy tool belt on his 
waist, and doing very strenuous work" and "not uncommonly 
walk[ing] at least one and a half to two miles a day on the 
construction site, over rough and unpredictable terrain."  
In spite of the veteran's complaints of severe pain during 
the examination, the VA examiner questioned the veteran's 
effort in range of motion testing and noted that he got in 
and out of the chair with minimal difficulty.  Repetitive use 
of the back and knees resulted in no further loss of motion 
due to pain, weakness, fatigue, or incoordination.  The VA 
examiner opined that there was "insufficient evidence to 
warrant an acute diagnoses of the knees" and that it was 
extremely unlikely that the veteran's in-service complaints 
of back and knee pain "suggest any kind of causal 
relationship" to his current complaints.  This examiner 
concluded, "There is simply no evidence in his service 
medical records that would link those [two] minor conditions 
to his present day complaints of severe back and knee pain" 
based on the "almost total lack of any type of history or 
reference in his service medical records which would 
support" the current diagnoses.  In summary, without medical 
evidence, to include a nexus opinion, relating the veteran's 
current back or bilateral knee disabilities to active 
service, the Board finds that service connection for a back 
disability and for a bilateral knee disability is not 
warranted.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


